DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6196727B2 (reference on IDS filed by applicant) in view of Millheiser (US. 3,062,253).
Regarding claims 1, 6, 8-13, 15-18 and 20: JP ‘727 discloses a mechanical seal (figures) comprising a rotating seal ring (e.g. RSR, figure below) which rotate together with a rotary shaft (e.g. see entire document), a stationary seal ring (e.g. SSR, figure below), an adapter (e.g. adapter, see figure below) which holds the stationary seal ring, the adapter being fixed to a seal cover (e.g. cover, see figure below) by bolts (e.g. bolts) and the cover having threaded holes to receive the bolts. The seal cover is provided with receiving recesses (e.g. RR, figure below) for receiving the bolts (see figures and entire document). Each of the receiving recesses in the seal cover are formed in a circular shape as viewed in a screw insertion direction of the bolts. The bolts being arranged so as to surround the rotary shaft. The adapter has portions interposed between radially inner side parts of the bolts and the seal cover, gaps are formed between radially outer side parts of the bolts and the seal cover (e.g. that is the case as seen in figures and also due to having an O-ring 23 to seal gaps). A squeeze packing (e.g. 22) is provided so as to be at least partially positioned between the holders and the seal cover in the screw insertion direction of the bolts. Contact portions of the bolts with the adapter are outer flange portions formed in the bolts (e.g. head of the bolt are the contact portions).

    PNG
    media_image1.png
    400
    537
    media_image1.png
    Greyscale

JP ‘727 discloses the invention as claimed above but fails to disclose a holder brought into contact with the adapter and provided with through holes, a body part of each of bolts passing through each of the through holes and being screwed into threaded holes on a member or cover, the plurality of holders being arranged so as to surround the rotary shaft, the holders have inner flange portions formed around the through holes, bottom portions of head parts of the bolts being brought into contact with the inner flange portions, wherein contact portions of the holders with the adapter are outer flange portions formed in the holders so as to extend radially outward, the seal cover is provided with receiving recesses for receiving the holders, each of the holders are formed in a circular shape as viewed in a screw insertion direction of the bolts, the adapter has portions interposed between radially inner side parts of the outer flange portions and the seal cover, gaps are formed between radially outer side parts of the outer flange portions and the seal cover and contact portions of the holders with the adapter are outer flange portions formed in the holders so as to extend radially outward.
Millheiser discloses a holder (e.g. 13 and 25) brought into contact with an adapter (e.g. 11) and provided with through hole (e.g. through hole in 13/25 ), a body part (e.g. body part of 12) of a bolt (e.g. 12) passing through the through hole and being screwed into threaded holes on a member (e.g. member receiving threads of the bolt, the member represented by dotted lines in figures 1-3), the holders have inner flange portions (e.g. 25) formed around the through holes, bottom portions of head parts of the bolts being brought into contact with the inner flange portions (e.g. that is the case as seen in figures), wherein contact portions of the holders with the adapter are outer flange portions (e.g. outer flange portions of 28) formed in the holders so as to extend radially outward, the member is provided with receiving recesses for receiving the holders (e.g. recess shown in figure 2), the holder is formed in a circular shape as viewed in a screw insertion direction of the bolts (e.g. figures show this), the adapter has portions interposed between radially inner side parts of the outer flange portions and the member, gaps (e.g. gaps between the adapter and member) are formed between radially outer side parts of the outer flange portions and the member, contact portions (e.g. contact portion of 28 that contact the adapter 11) of the holders with the adapter are outer flange portions formed in the holders so as to extend radially outward. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bolts of JP ‘727 with holder as taught by Millheiser, to provide proper retention of bolts when inserting and removing from the cover (e.g. inherent that the bolts do not get loss in the system the seal assembly is sealing).
Regarding claims 7, 14 and 19: JP ‘727 and Millheiser discloses the invention as claimed above except for the shape of the holder being non-circular shape. It would have been obvious to one of ordinary skill in the art at the time of filing to have the holder that is non-circular shape, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bach teaches limitation of claim 1 except for the holder but the holder is taught by Dupree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675